Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
Claim Objections
Claim 15 is objected to because of the following informalities:  replace “located” with ---to be located---.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4-7, 9  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by T. R. Brunson et al. (Hereinafter Brunson, US Pat. 3,238,619).
Brunson discloses an orthodontic anchor (figures 1-3) including: a base (10, curved in a band configuration or as a flat plate (col. 2, lines 4-7) having a base surface to be fixed to a tooth surface; and a duct member (e.g. 12) fixed to the base and projecting from the base in a direction away from the base surface, and providing a through main passage (e.g. 16) extending generally parallel to the base surface and into which an orthodontic elongated element (e.g. wire 18) may enter and that is to be fixed to the duct member and therefore the base; and wherein, the main passage and the duct member includes a filling passage (e.g. passage for ref. num. 14), the filling passage extending to the main passage capable to provide for the delivery of a flowable settable material to the main passage to fix the elongated element to the duct member (e.g. the passage can be used for filling any material desired such as cement or adhesive); the base and duct member are integrally formed by welding (e.g. metallic); the main passage extends along a longitudinal axis, and the main passage is elongated in a direction transverse of the longitudinal axis and generally parallel to said base surface (fig. 1); the main passage has a width that is transverse of the longitudinal axis (e.g. width extending in a direction of the wire) and generally parallel to the base surface that is greater than a transverse width that is transverse of the longitudinal axis and transverse relative to the base surface (fig. 1); the base is a plate that is generally planar (e.g. flat); the base is a plate that is arcuate so as to have a convex surface adjacent the duct member (e.g. fig. 1). Regarding claim 19, the elongate element can be rigid if one desires so because the element is not positively recited in the claim 1. 
Claims 9, 10, 11, 13, 14, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over T. R. Brunson et al. in view of Ariza (2011/0053108).
Brunson discloses the invention substantially as claimed as addressed above, and further teaches multiple anchors (e.g. first anchor and a second anchor) with similar structures. Brusnson teaches multiple anchors (col. 1, lines 15-18) which can be fixed with a flowable substance. It is noted that flowable substance is intended to be used for fixing, but not positively recited in claim 14.  
Brunson fail to teach a plastic tube (i.e. elongated element) passing through the main passage through which an orthodontic elongated element is to pass to be secured to the base surface by the duct member; however, Ariza teaches an orthodontics system including an orthodontic anchor using a plastic tube (1) passing through the main passage through which an orthodontic elongated element is to pass to be secured to the base surface by the duct member. The tube is capable of plastically deformable upon heat application. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Brunson by providing the tube as claimed as taught by Aria in order to allow use of several kinds of wire for the dental treatment and to significantly reduce side effects. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over T. R. Brunson et al.  as applied to claim 14 above, and further in view of DiGiulio (4,139,945).
Brunson discloses the invention substantially as claimed except for the anchor assembly comprising flowable settable substance located in each main passage to secure the elongated element to each base when set. It is noted that the flowable substance is placed in the main passage, it is not readily located in the main passage as an end product accordingly to the instant specification. 
It is well known in the dental art to use cement, adhesive or fasteners to secure two dental parts together. DiGiulio teaches dental anchor assembly including a base to be secured to the dental surface including a passage openings 12 where applying flowable cement enters to secure the base to the dental surface (fig. 1-3) when set.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Brunson by providing flowable material such as cement as taught by DiGiulio in order to secure two dental parts together, thus preventing any risk of loosening the fastener during the treatment. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over T. R. Brunson et al. as applied to claim 1 above, and further in view of Wilkerson (2004/0197724). 
Brunson discloses the invention substantially as claimed except for a hook as claimed; however, dental anchors having a hook is well known in the art for securing elastics (e.g. rubber bands or the like). 
Wilkerson teaches anchors with a hook for securing elastics ([0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Brunson by providing a hook as claimed for securing elastics as known in the art. 
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over T. R. Brunson et al. in view of Ariza as applied to claim 9, 14 above, and further in view of Wilkerson (2004/0197724). 
Brunson/Ariza discloses the invention substantially as claimed except for a hook as claimed; however, dental anchors having a hook is well known in the art for securing elastics (e.g. rubber bands or the like). 
Wilkerson teaches anchors with a hook for securing elastics ([0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Brunson/Ariza by providing a hook as claimed for securing elastics as known in the art. 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772